                  Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 1 of 31




        17Ȭ675(L)ȱ
        Kellyȱv.ȱHoneywellȱInt’l,ȱInc.ȱ
    1
    2                          UNITEDȱSTATESȱCOURTȱOFȱAPPEALSȱ
    3                              FORȱTHEȱSECONDȱCIRCUITȱ
    4                                ____________________ȱ
    5
    6                                       AugustȱTerm,ȱ2018ȱ
    7
    8   (Argued:ȱDecemberȱ5,ȱ2018ȱ                                   Decided:ȱAugustȱ7,ȱ2019)ȱ
    9
   10                               DocketȱNos.ȱ17Ȭ675(L),ȱ17Ȭ2075(CON)ȱ
   11
   12                                      ____________________ȱ
   13
   14   DAVIDȱKELLY,ȱRICHARDȱNORKO,ȱANNETTEȱDOBBS,ȱandȱPETERȱ
   15   DELLOLIO,ȱforȱthemselvesȱandȱothersȱsimilarlyȱsituated,ȱ
   16
   17                                       PlaintiffsȬAppellees,ȱ
   18
   19                         v.ȱ
   20
   21   HONEYWELLȱINTERNATIONAL,ȱINC.,ȱ
   22
   23                                       DefendantȬAppellant.1ȱ
   24
   25                                      ____________________ȱ
   26
   27   Before:ȱCABRANES,ȱPOOLER,ȱandȱDRONEY,ȱCircuitȱJudges.ȱ
   28
   29            DefendantȬAppellantȱHoneywellȱInternational,ȱInc.ȱ(“Honeywell”)ȱappealsȱ

   30   fromȱtheȱFebruaryȱ28,ȱ2017,ȱjudgmentȱandȱorderȱofȱtheȱDistrictȱCourtȱforȱtheȱ




        1   ȱTheȱClerkȱofȱCourtȱisȱdirectedȱtoȱamendȱtheȱcaptionȱasȱabove.ȱȱ




CERTIFIED COPY ISSUED ON 08/07/2019
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 2 of 31




 1   DistrictȱofȱConnecticutȱ(VanessaȱL.ȱBryant,ȱJ.)ȱgrantingȱsummaryȱjudgmentȱtoȱ

 2   unionȱretireesȱwhoȱretiredȱbeforeȱJuneȱ6,ȱ1997,ȱandȱtheirȱsurvivingȱspousesȱandȱ

 3   permanentlyȱenjoiningȱHoneywellȱfromȱterminatingȱtheirȱmedicalȱbenefits.ȱ

 4   HoneywellȱalsoȱappealsȱfromȱtheȱJuneȱ27,ȱ2017,ȱorderȱofȱtheȱsameȱcourtȱ

 5   preliminarilyȱenjoiningȱHoneywellȱfromȱterminatingȱmedicalȱbenefitsȱtoȱunionȱ

 6   retireesȱwhoȱretiredȱafterȱJuneȱ6,ȱ1997,ȱandȱtheirȱsurvivingȱspouses.ȱȱ

 7         Theȱpartiesȱcontestȱtwoȱissuesȱinȱtheseȱconsolidatedȱappeals:ȱ(1)ȱwhetherȱ

 8   anȱeffectsȱbargainingȱagreementȱ(“EBA”)ȱrequiresȱHoneywellȱtoȱprovideȱlifetimeȱ

 9   medicalȱcoverageȱtoȱunionȱretireesȱandȱtheirȱsurvivingȱspousesȱandȱ(2)ȱifȱso,ȱ

10   whetherȱunionȱretireesȱwhoȱretiredȱafterȱthatȱEBAȱexpiredȱ(i.e.,ȱafterȱJuneȱ6,ȱ1997)ȱ

11   andȱtheirȱsurvivingȱspousesȱareȱalsoȱentitledȱtoȱlifetimeȱmedicalȱcoverage.ȱAsȱtoȱ

12   theȱfirstȱissue,ȱweȱAFFIRMȱtheȱjudgmentȱandȱorderȱofȱtheȱdistrictȱcourtȱandȱholdȱ

13   that,ȱwhereȱaȱcollectiveȱbargainingȱagreementȱcontainsȱunambiguousȱlanguageȱ

14   vestingȱwelfareȱbenefits,ȱtheȱagreement’sȱgeneralȱdurationalȱclauseȱdoesȱnotȱ

15   preventȱthoseȱbenefitsȱfromȱvesting.ȱAsȱtoȱtheȱsecondȱissue,ȱweȱAFFIRMȱtheȱ

16   orderȱofȱtheȱdistrictȱcourtȱpreliminarilyȱenjoiningȱHoneywellȱfromȱterminatingȱ

17   medicalȱcoverageȱforȱretireesȱwhoȱretiredȱafterȱtheȱEBAȱexpiredȱandȱtheirȱ

18   survivingȱspousesȱbecauseȱthereȱisȱaȱsufficientlyȱseriousȱquestionȱasȱtoȱwhetherȱ
                                              2
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 3 of 31




 1   anȱambiguousȱtermȱinȱtheȱagreementȱentitlesȱsuchȱretireesȱandȱtheirȱsurvivingȱ

 2   spousesȱtoȱlifetimeȱmedicalȱcoverage.ȱȱȱȱ

 3   ȱ     Affirmedȱandȱremandedȱforȱfurtherȱproceedings.ȱ

 4                                 ____________________ȱ

 5                             BRIANȱT.ȱORTELERE,ȱMorganȱLewisȱ&ȱBockiusȱLLPȱ
 6                             (DonaldȱL.ȱHavermann,ȱSeanȱM.ȱMcMahan,ȱAbbeyȱM.ȱ
 7                             Glenn,ȱonȱtheȱbrief),ȱPhiladelphia,ȱPA,ȱforȱDefendantȬ
 8                             Appellant.ȱ
 9   ȱ
10                             WILLIAMȱWERTHEIMER,ȱBinghamȱFarms,ȱMI,ȱforȱ
11                             PlaintiffsȬAppellees.ȱ
12   ȱ
13                             ThomasȱMeiklejohn,ȱLivingston,ȱAdler,ȱPulda,ȱ
14                             Meiklejohnȱ&ȱKelly,ȱPCȱ(onȱtheȱbrief),ȱHartford,ȱCT,ȱforȱ
15                             PlaintiffsȬAppellees.ȱ
16   ȱ
17   POOLER,ȱCircuitȱJudge:ȱ

18   ȱ     DefendantȬAppellantȱHoneywellȱInternational,ȱInc.ȱ(“Honeywell”)ȱappealsȱ

19   fromȱtheȱFebruaryȱ28,ȱ2017,ȱjudgmentȱandȱorderȱofȱtheȱDistrictȱCourtȱforȱtheȱ

20   DistrictȱofȱConnecticutȱ(VanessaȱL.ȱBryant,ȱJ.)ȱgrantingȱsummaryȱjudgmentȱtoȱ

21   unionȱretireesȱwhoȱretiredȱbeforeȱJuneȱ6,ȱ1997,ȱandȱtheirȱsurvivingȱspousesȱandȱ

22   permanentlyȱenjoiningȱHoneywellȱfromȱterminatingȱtheirȱmedicalȱbenefits.ȱ

23   HoneywellȱalsoȱappealsȱfromȱtheȱJuneȱ27,ȱ2017,ȱorderȱofȱtheȱsameȱcourtȱ



                                                 3
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 4 of 31




 1   preliminarilyȱenjoiningȱHoneywellȱfromȱterminatingȱmedicalȱbenefitsȱtoȱunionȱ

 2   retireesȱwhoȱretiredȱafterȱJuneȱ6,ȱ1997,ȱandȱtheirȱsurvivingȱspouses.ȱȱ

 3         Theȱpartiesȱcontestȱtwoȱissuesȱinȱtheseȱconsolidatedȱappeals:ȱ(1)ȱwhetherȱ

 4   anȱeffectsȱbargainingȱagreementȱ(“EBA”)ȱrequiresȱHoneywellȱtoȱprovideȱlifetimeȱ

 5   medicalȱcoverageȱtoȱunionȱretireesȱandȱtheirȱsurvivingȱspousesȱandȱ(2)ȱifȱso,ȱ

 6   whetherȱunionȱretireesȱwhoȱretiredȱafterȱthatȱEBAȱexpiredȱ(i.e.,ȱafterȱJuneȱ6,ȱ1997)ȱ

 7   andȱtheirȱsurvivingȱspousesȱareȱalsoȱentitledȱtoȱlifetimeȱmedicalȱcoverage.ȱAsȱtoȱ

 8   theȱfirstȱissue,ȱweȱAFFIRMȱtheȱjudgmentȱandȱorderȱofȱtheȱdistrictȱcourtȱandȱholdȱ

 9   that,ȱwhereȱaȱcollectiveȱbargainingȱagreementȱcontainsȱunambiguousȱlanguageȱ

10   vestingȱwelfareȱbenefits,ȱtheȱagreement’sȱgeneralȱdurationalȱclauseȱdoesȱnotȱ

11   preventȱthoseȱbenefitsȱfromȱvesting.ȱAsȱtoȱtheȱsecondȱissue,ȱweȱAFFIRMȱtheȱ

12   orderȱofȱtheȱdistrictȱcourtȱpreliminarilyȱenjoiningȱHoneywellȱfromȱterminatingȱ

13   medicalȱcoverageȱforȱunionȱretireesȱwhoȱretiredȱafterȱtheȱEBAȱexpiredȱandȱtheirȱ

14   survivingȱspousesȱbecauseȱthereȱisȱaȱsufficientlyȱseriousȱquestionȱasȱtoȱwhetherȱ

15   anȱambiguousȱtermȱinȱtheȱagreementȱentitlesȱsuchȱretireesȱandȱtheirȱsurvivingȱ

16   spousesȱtoȱlifetimeȱmedicalȱcoverage.ȱȱȱȱ




                                                 4
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 5 of 31




 1                                    BACKGROUNDȱ

 2         Thisȱcaseȱconcernsȱtheȱmedicalȱbenefitsȱofȱworkersȱwhoȱretiredȱafterȱ

 3   Octoberȱ28,ȱ1994,ȱfromȱanȱarmyȱplantȱinȱStratford,ȱConnecticut,ȱandȱtheȱmedicalȱ

 4   benefitsȱofȱtheirȱsurvivingȱspouses.2ȱTheȱretireesȱinȱtheseȱconsolidatedȱappealsȱ

 5   wereȱmembersȱofȱtheȱUnitedȱAutomobile,ȱAerospaceȱandȱAgriculturalȱ

 6   ImplementȱWorkersȱofȱAmericaȱ(“UAW”ȱorȱ“Union”),ȱLocalȱ1010ȱandȱLocalȱ376.ȱ

 7   Theseȱlocalȱchaptersȱenteredȱintoȱseveralȱagreementsȱregardingȱemployeeȱandȱ

 8   retireeȱbenefitsȱwithȱTextronȱCorporationȱ(“Textron”),ȱtheȱownerȱandȱoperatorȱofȱ

 9   theȱStratfordȱplantȱbetweenȱ1984ȱandȱ1994.ȱȱ

10         Inȱtheȱwaningȱmonthsȱofȱ1993,ȱTextronȱbeganȱnegotiatingȱaȱsaleȱofȱtheȱ

11   StratfordȱplantȱtoȱAlliedSignal,ȱInc.ȱ(“AlliedSignal”).ȱAlliedSignalȱconditionedȱitsȱ

12   purchaseȱofȱtheȱStratfordȱplantȱonȱTextronȱreachingȱaȱsatisfactoryȱcollectiveȱ

13   bargainingȱagreementȱwithȱtheȱlocalȱUAWȱtoȱreplaceȱtheȱparties’ȱexpiringȱ

14   agreements.ȱAccordingly,ȱTextronȱandȱtheȱlocalȱUAWȱnegotiatedȱaȱnewȱ

15   collectiveȱbargainingȱagreementȱwhileȱTextronȱwasȱinȱtalksȱtoȱsellȱtheȱplantȱtoȱ

16   AlliedSignal.ȱ



     2ȱForȱeaseȱofȱreference,ȱhenceforthȱwhereverȱweȱreferȱtoȱ“retirees,”ȱweȱalsoȱreferȱ
     toȱtheirȱsurvivingȱspouses.
                                              5
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 6 of 31




 1       I. TheȱCollectiveȱBargainingȱAgreementsȱ

 2         TextronȱandȱtheȱUAWȱultimatelyȱnegotiated—andȱAlliedSignalȱ

 3   approved—threeȱagreements:3ȱaȱCollectiveȱBargainingȱAgreementȱ(“CBA”),ȱaȱ

 4   supplementalȱGroupȱInsuranceȱAgreementȱ(“SupplementalȱAgreement”),ȱandȱanȱ

 5   EBA,ȱwhichȱspecificallyȱconcernsȱ“theȱfinancialȱandȱeconomicȱimpactȱandȱeffectsȱ

 6   ofȱaȱpotentialȱsaleȱofȱassets”ȱtoȱAlliedSignal,ȱApp’xȱatȱ344,ȱ374.ȱTheȱsubstanceȱofȱ

 7   theȱthreeȱagreementsȱandȱtheirȱdurationalȱclausesȱareȱofȱparticularȱrelevanceȱtoȱ

 8   thisȱappeal.ȱȱ

 9         A. TheȱEBAȱȱ

10         TheȱpartiesȱnegotiatedȱanȱEBAȱinȱpartȱdueȱtoȱtheȱUAW’sȱconcernȱthatȱ

11   AlliedSignalȱwouldȱcloseȱtheȱStratfordȱplantȱuponȱpurchaseȱandȱtransferȱ

12   operationsȱtoȱaȱdifferentȱplant.ȱTheȱEBAȱthereforeȱcoversȱsuchȱtopicsȱasȱpensions,ȱ

13   severanceȱpackages,ȱtransitionȱbonuses,ȱandȱotherȱconsiderationsȱforȱemployeesȱ

14   whoȱmightȱbeȱlaidȱoffȱasȱaȱconsequenceȱofȱAlliedSignal’sȱacquisitionȱofȱtheȱplant.ȱ




     3ȱTextronȱactuallyȱenteredȱthreeȱseparateȱagreementsȱwithȱUAWȱLocalȱ1010ȱandȱ
     threeȱseparateȱagreementsȱwithȱUAWȱLocalȱ376,ȱforȱaȱtotalȱofȱsixȱagreements.ȱ
     Textron’sȱagreementsȱwithȱtheȱtwoȱlocalsȱareȱidenticalȱinȱtheȱaspectsȱmaterialȱtoȱ
     theȱquestionsȱpresented,ȱandȱtheȱforthcomingȱanalysisȱthereforeȱappliesȱequallyȱ
     toȱbothȱsetsȱofȱagreements.ȱȱ
                                              6
             Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 7 of 31




 1   Ofȱparticularȱimportanceȱhere,ȱtheȱEBAȱoutlinesȱmedicalȱbenefitsȱforȱunionȱ

 2   retireesȱasȱfollows:ȱȱ

 3           Allȱpastȱandȱfutureȱretiredȱemployeesȱandȱsurvivingȱspousesȱshallȱ
 4           continueȱtoȱreceiveȱ.ȱ.ȱ.ȱfullȱmedicalȱcoverageȱasȱprovidedȱinȱtheȱ.ȱ.ȱ.ȱ
 5           GroupȱInsuranceȱAgreement,ȱasȱnowȱinȱeffectȱorȱasȱhereafterȱ
 6           modifiedȱbyȱtheȱpartiesȱforȱtheȱlifeȱofȱtheȱretireeȱorȱsurvivingȱspouse.ȱȱ

 7   App’xȱatȱ345,ȱ375.ȱTheȱpartiesȱagreedȱthatȱtheȱEBAȱwasȱ“effectiveȱasȱofȱMayȱ30,ȱ

 8   1994,ȱandȱ[would]ȱremainȱinȱeffectȱuntilȱmidnightȱonȱJuneȱ6,ȱ1997,ȱbutȱnotȱ

 9   thereafterȱunlessȱrenewedȱorȱextendedȱinȱwritingȱbyȱtheȱparties.”ȱApp’xȱatȱ359,ȱ

10   391.ȱ

11           B. TheȱCBAȱ

12           TheȱpartiesȱexplicitlyȱincorporatedȱtheȱEBAȱasȱaȱsupplementalȱagreementȱ

13   toȱtheȱCBA.ȱTheȱCBAȱconcerns,ȱinterȱalia,ȱmedicalȱinsuranceȱbenefitsȱforȱunionȱ

14   members.ȱTheȱCBA,ȱlikeȱtheȱEBA,ȱalsoȱcontainsȱaȱdurationalȱclause:ȱȱ

15           Exceptȱasȱotherwiseȱprovidedȱherein,ȱthisȱAgreementȱshallȱbecomeȱ
16           effectiveȱasȱofȱMayȱ30,ȱ1994ȱandȱshallȱremainȱinȱeffectȱupȱtoȱandȱ
17           includingȱJuneȱ6,ȱ1997ȱandȱshallȱautomaticallyȱrenewȱitselfȱfromȱyearȱ
18           toȱyearȱthereafterȱunlessȱwrittenȱnoticeȱtoȱterminateȱorȱamendȱtheȱ
19           Agreementȱisȱgivenȱbyȱeitherȱpartyȱtoȱtheȱotherȱatȱleastȱsixtyȱ(60)ȱ
20           daysȱpriorȱtoȱitsȱexpirationȱorȱanyȱannualȱrenewalȱthereof.ȱȱȱ

21   App’xȱatȱ309,ȱ318ȱ(alterationsȱomitted).ȱ




                                                 7
             Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 8 of 31




 1          C. TheȱSupplementalȱAgreementȱ

 2          TheȱCBAȱincorporatesȱtheȱSupplementalȱAgreementȱinȱorderȱtoȱprovideȱaȱ

 3   descriptionȱofȱ“[t]heȱdetailsȱandȱlevelsȱofȱtheȱGroupȱInsuranceȱbenefits”ȱspecifiedȱ

 4   inȱtheȱCBA.ȱApp’xȱatȱ306,ȱ316.ȱTheȱSupplementalȱAgreementȱdescribesȱtheȱ

 5   medicalȱbenefitsȱandȱplanȱoptionsȱavailableȱtoȱeligibleȱemployeesȱandȱretireesȱ

 6   andȱconditionsȱtheȱbenefitsȱprovidedȱforȱthereinȱonȱtheȱcontinuedȱexistenceȱofȱtheȱ

 7   CBA.ȱApp’xȱatȱ329,ȱ339ȱ(“IfȱtheȱCollectiveȱBargainingȱAgreementȱisȱcanceledȱinȱ

 8   wholeȱorȱinȱpartȱbenefitsȱhereunderȱwillȱimmediatelyȱcease.”).ȱTheȱAgreementȱ

 9   alsoȱcontainsȱaȱdurationalȱclauseȱthatȱisȱnearlyȱidenticalȱtoȱtheȱCBA’sȱdurationalȱ

10   clause.ȱȱ

11      II. AssetȱSaleȱ

12          InȱJulyȱ1994,ȱAlliedSignalȱagreedȱtoȱassumeȱtheȱ1994ȱcollectiveȱbargainingȱ

13   agreementsȱandȱTextron’sȱobligationsȱthereunderȱasȱofȱtheȱdateȱitȱacquiredȱtheȱ

14   Stratfordȱplantȱ(ultimatelyȱinȱOctoberȱ1994).ȱAlliedSignalȱsubsequentlyȱ

15   terminatedȱtheȱagreementsȱatȱtheȱearliestȱpermissibleȱopportunity,ȱJuneȱ6,ȱ1997.ȱ

16   Nonetheless,ȱtheȱcompanyȱcontinuedȱtoȱprovideȱunionȱretireesȱwithȱmedicalȱ

17   benefitsȱwithoutȱinterruption.ȱȱ



                                              8
                 Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 9 of 31




 1           OnȱSeptemberȱ30,ȱ1998,ȱAlliedSignalȱclosedȱproductionȱatȱtheȱStratfordȱ

 2   plantȱandȱmovedȱoperationsȱtoȱaȱnonunionizedȱplantȱinȱPhoenix,ȱArizona,ȱandȱaȱ

 3   plantȱinȱSouthȱCarolina.ȱShortlyȱthereafter,ȱinȱ1999,ȱAlliedSignalȱacquiredȱ

 4   Honeywell,ȱandȱtheȱcompanyȱassumedȱtheȱHoneywellȱname.ȱ

 5           NowȱdoingȱbusinessȱasȱHoneywell,ȱtheȱcompanyȱcontinuedȱtoȱprovideȱ

 6   medicalȱcoverageȱtoȱunionȱretireesȱuntilȱyearsȱlater,ȱwhen,ȱinȱDecemberȱ2015,ȱ

 7   Honeywellȱundertookȱaȱreviewȱofȱitsȱcollectiveȱbargainingȱagreementsȱinȱlightȱofȱ

 8   theȱSupremeȱCourt’sȱdecisionȱinȱM&GȱPolymersȱUSA,ȱLLCȱv.ȱTackett,ȱ135ȱS.ȱCt.ȱ

 9   926ȱ(2015).ȱFollowingȱtheȱreview,ȱHoneywellȱannouncedȱthatȱitȱintendedȱtoȱ

10   terminateȱretireeȱmedicalȱcoverageȱonȱDecemberȱ31,ȱ2016.ȱNevertheless,ȱasȱofȱthisȱ

11   writing,ȱandȱpursuantȱtoȱinjunctiveȱordersȱfromȱtheȱdistrictȱcourt,ȱHoneywellȱhasȱ

12   continuedȱtoȱprovideȱmedicalȱcoverageȱtoȱtheȱretirees.4ȱȱ

13       III.ȱ     ProceduralȱHistoryȱ

14           TheȱretireesȱbroughtȱsuitȱoverȱHoneywell’sȱdecisionȱtoȱterminateȱtheirȱ

15   medicalȱcoverage,ȱclaimingȱtheyȱwereȱentitledȱtoȱmedicalȱcoverageȱforȱtheirȱ




     4ȱHoneywellȱbrieflyȱstoppedȱprovidingȱmedicalȱcoverageȱforȱretireesȱwhoȱretiredȱ
     afterȱtheȱEBAȱexpired.ȱTheȱdistrictȱcourtȱsubsequentlyȱorderedȱHoneywellȱtoȱ
     restoreȱmedicalȱcoverageȱtoȱtheseȱretirees.ȱ
                                              9
               Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 10 of 31




 1   lifetimes.ȱTakingȱaȱcomplexȱpathȱtoȱtheȱdispositionȱofȱtheseȱclaims,ȱtheȱdistrictȱ

 2   courtȱultimatelyȱ(1)ȱawardedȱsummaryȱjudgmentȱandȱaȱpermanentȱinjunctionȱtoȱ

 3   retireesȱwhoȱretiredȱbeforeȱtheȱEBAȱexpiredȱ(“PreȬExpirationȱPlaintiffs”)ȱandȱ(2)ȱ

 4   preliminarilyȱenjoinedȱHoneywellȱfromȱterminatingȱmedicalȱbenefitsȱforȱretireesȱ

 5   whoȱretiredȱafterȱtheȱEBAȱexpiredȱ(“PostȬExpirationȱPlaintiffs”).ȱ

 6                                      DISCUSSIONȱ

 7           Honeywellȱnowȱappealsȱfromȱtheȱdistrictȱcourt’sȱgrantȱofȱsummaryȱ

 8   judgmentȱtoȱtheȱPreȬExpirationȱPlaintiffs,ȱwhichȱrequiredȱHoneywellȱtoȱprovideȱ

 9   medicalȱcoverageȱtoȱtheȱPreȬExpirationȱPlaintiffsȱforȱtheirȱlifetimes,ȱandȱtheȱ

10   districtȱcourt’sȱorderȱpreliminarilyȱenjoiningȱHoneywellȱfromȱterminatingȱ

11   medicalȱcoverageȱtoȱtheȱPostȬExpirationȱPlaintiffs.ȱȱ

12      I.       StandardȱofȱReviewȱ

13           TheȱappealedȬfromȱinjunctiveȱordersȱturnȱonȱtheȱinterpretationȱofȱaȱ

14   contract,ȱwhichȱpresentsȱ“aȱlegalȱquestionȱ.ȱ.ȱ.ȱreviewedȱdeȱnovo.”ȱCapitalȱVenturesȱ

15   Int’lȱv.ȱRepublicȱofȱArgentina,ȱ552ȱF.3dȱ289,ȱ293ȱ(2dȱCir.ȱ2009).ȱWeȱreviewȱtheȱ

16   districtȱcourt’sȱ“ultimateȱdecision”ȱtoȱissueȱanȱinjunctionȱforȱabuseȱofȱdiscretion.ȱ

17   Goldman,ȱSachsȱ&ȱCo.ȱv.ȱGoldenȱEmpireȱSchs.ȱFin.ȱAuth.,ȱ764ȱF.3dȱ210,ȱ214ȱ(2dȱCir.ȱ

18   2014).ȱ
                                               10
               Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 11 of 31




 1       II.      TheȱPreȬExpirationȱPlaintiffsȱAreȱEntitledȱtoȱLifetimeȱMedicalȱ
 2                Coverageȱ

 3             HoneywellȱprimarilyȱoffersȱtwoȱreasonsȱthatȱtheȱEBA’sȱpromiseȱthatȱ“[a]llȱ

 4   pastȱandȱfutureȱretiredȱemployeesȱandȱsurvivingȱspousesȱshallȱcontinueȱtoȱ

 5   receiveȱ.ȱ.ȱ.ȱfullȱmedicalȱcoverageȱ.ȱ.ȱ.ȱforȱtheȱlifeȱofȱtheȱretireeȱorȱsurvivingȱ

 6   spouse,”ȱApp’xȱatȱ345,ȱ375,ȱdoesȱnotȱvestȱretireeȱmedicalȱcoverage.ȱ5ȱFirst,ȱ

 7   HoneywellȱarguesȱthatȱtheȱgeneralȱdurationalȱclausesȱinȱtheȱEBAȱandȱCBAȱandȱaȱ

 8   cancellationȱprovisionȱinȱtheȱSupplementalȱAgreementȱpreventȱretireeȱmedicalȱ

 9   benefitsȱfromȱvesting.ȱSecond,ȱHoneywellȱcontendsȱthatȱaȱcancellationȱprovisionȱ

10   inȱtheȱSupplementalȱAgreementȱoperatedȱasȱtheȱfunctionalȱequivalentȱofȱaȱ

11   reservationȱofȱrightsȱclause,ȱenablingȱHoneywellȱtoȱunilaterallyȱterminateȱ

12   medicalȱbenefitsȱwhenȱitȱterminatedȱtheȱCBA.ȱTheȱretireesȱcounterȱthatȱ

13   Honeywell’sȱcontractualȱpromiseȱtoȱprovideȱmedicalȱcoverageȱ“forȱtheȱlifeȱofȱtheȱ

14   retireeȱorȱsurvivingȱspouse,”ȱApp’xȱatȱ345,ȱ375,ȱisȱaffirmativeȱlifetimeȱlanguageȱ

15   thatȱcanȱonlyȱbeȱinterpretedȱtoȱvestȱmedicalȱcoverageȱforȱretireesȱandȱisȱthusȱ

16   unaffectedȱbyȱtheȱdurationalȱlanguageȱinȱtheȱEBAȱorȱSupplementalȱAgreement.ȱ



     5ȱBecauseȱweȱbaseȱourȱdecisionȱonȱprinciplesȱofȱgeneralȱcontractȱinterpretation,ȱ
     weȱdoȱnotȱreachȱHoneywell’sȱargumentsȱthatȱtheȱdistrictȱcourtȱerredȱbyȱfindingȱ
     retireeȱmedicalȱbenefitsȱvestedȱbecauseȱtheyȱwereȱtiedȱtoȱpensionȱbenefits.ȱ
                                             11
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 12 of 31




 1   TheȱretireesȱalsoȱpointȱtoȱextrinsicȱevidenceȱandȱHoneywell’sȱperformanceȱofȱtheȱ

 2   contractȱasȱsupportȱforȱtheirȱinterpretation.ȱ

 3          A.     LegalȱFrameworkȱ

 4          Itȱisȱ“theȱgeneralȱruleȱ.ȱ.ȱ.ȱthatȱanȱemployeeȱwelfareȱbenefitȱplanȱisȱnotȱ

 5   vestedȱandȱthatȱanȱemployerȱhasȱtheȱrightȱtoȱterminateȱorȱunilaterallyȱtoȱamendȱ

 6   theȱplanȱatȱanyȱtime.”ȱJoyceȱv.ȱCurtissȬWrightȱCorp.,ȱ171ȱF.3dȱ130,ȱ133ȱ(2dȱCir.ȱ1999)ȱ

 7   (internalȱquotationȱmarksȱomitted).ȱTheȱemployerȱmay,ȱhowever,ȱ“contract[]ȱtoȱ

 8   vestȱemployeeȱwelfareȱbenefits.”ȱSchonholzȱv.ȱLongȱIslandȱJewishȱMed.ȱCtr.,ȱ87ȱF.3dȱ

 9   72,ȱ77ȱ(2dȱCir.ȱ1996).ȱ“[I]fȱanȱemployerȱpromisesȱvestedȱbenefits,ȱthatȱpromiseȱ

10   willȱbeȱenforced.”ȱAm.ȱFed.ȱofȱGrainȱMillers,ȱAFLȬCIOȱv.ȱInt’lȱMultifoodsȱCorp.,ȱ116ȱ

11   F.3dȱ976,ȱ980ȱ(2dȱCir.ȱ1997).ȱWeȱthereforeȱlookȱtoȱHoneywell’sȱcontractsȱwithȱtheȱ

12   Union—theȱEBA,ȱCBA,ȱandȱSupplementalȱAgreement—toȱdetermineȱifȱ

13   Honeywellȱintendedȱtoȱvestȱmedicalȱbenefits.ȱSchonholz,ȱ87ȱF.3dȱatȱ78;ȱseeȱalsoȱ

14   Joyce,ȱ171ȱF.3dȱatȱ134.ȱȱ

15          “WeȱinterpretȱcollectiveȬbargainingȱagreements,ȱincludingȱthoseȱ

16   establishingȱERISAȱplans,ȱaccordingȱtoȱordinaryȱprinciplesȱofȱcontractȱlaw,ȱatȱ

17   leastȱwhenȱthoseȱprinciplesȱareȱnotȱinconsistentȱwithȱfederalȱlaborȱpolicy.”ȱM&Gȱ

18   PolymersȱUSA,ȱLLCȱv.ȱTackett,ȱ135ȱS.ȱCt.ȱ926,ȱ933ȱ(2015).ȱWhileȱtheȱSupremeȱCourtȱ
                                               12
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 13 of 31




 1   hasȱembracedȱ“theȱtraditionalȱprincipleȱthatȱcontractualȱobligationsȱwillȱcease,ȱinȱ

 2   theȱordinaryȱcourse,ȱuponȱterminationȱofȱ[a]ȱbargainingȱagreement,”ȱitȱhasȱ

 3   emphasizedȱthatȱ“[t]hatȱprincipleȱdoesȱnotȱprecludeȱtheȱconclusionȱthatȱtheȱ

 4   partiesȱintendedȱtoȱvestȱlifetimeȱbenefitsȱforȱretirees.”ȱId.ȱatȱ937ȱ(internalȱ

 5   quotationȱmarksȱomitted).ȱTheȱpartiesȱareȱthereforeȱfreeȱtoȱincludeȱ“explicitȱ

 6   termsȱthatȱcertainȱbenefitsȱcontinueȱafterȱtheȱagreement’sȱexpiration”ȱwithoutȱ

 7   violatingȱthisȱprinciple.ȱId.ȱ(internalȱquotationȱmarksȱomitted);ȱseeȱalsoȱCNHȱ

 8   Indus.ȱN.V.ȱv.ȱReese,ȱ138ȱS.ȱCt.ȱ761,ȱ766ȱ(2018)ȱ(“Ifȱtheȱpartiesȱmeantȱtoȱvestȱhealthȱ

 9   careȱbenefitsȱforȱlife,ȱtheyȱeasilyȱcouldȱ.ȱ.ȱ.ȱsa[y]ȱsoȱinȱtheȱtext.”).ȱ

10          Applyingȱthisȱbasicȱframework,ȱweȱfirstȱconsiderȱwhetherȱtheȱEBAȱ

11   containsȱlanguageȱvestingȱretireeȱmedicalȱbenefits.ȱE.g.,ȱAbbruscatoȱv.ȱEmpireȱBlueȱ

12   Crossȱ&ȱBlueȱShield,ȱ274ȱF.3dȱ90,ȱ97Ȭ98ȱ(2dȱCir.ȱ2001).ȱIfȱso,ȱweȱconsiderȱwhetherȱ

13   otherȱcontractualȱprovisions—suchȱasȱaȱreservationȱofȱrightsȱclause—defeatȱ

14   vesting.ȱE.g.,ȱid.ȱ

15          B.     LifetimeȱLanguageȱ

16          Forȱtheȱretireesȱtoȱbeȱentitledȱtoȱsummaryȱjudgmentȱonȱtheirȱclaimȱthatȱ

17   theirȱwelfareȱbenefitsȱvested,ȱtheyȱmustȱidentifyȱspecificȱwrittenȱlanguageȱthatȱ

18   promisesȱlifetimeȱbenefits.ȱSeeȱInt’lȱMultifoods,ȱ116ȱF.3dȱatȱ980ȱ(“[I]fȱaȱdocumentȱ
                                                  13
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 14 of 31




 1   unambiguouslyȱindicatesȱwhetherȱretireeȱmedicalȱbenefitsȱareȱvested,ȱtheȱ

 2   unambiguousȱlanguageȱshouldȱbeȱenforced.”);ȱcf.ȱDevlinȱv.ȱEmpireȱBlueȱCrossȱ&ȱ

 3   BlueȱShield,ȱ274ȱF.3dȱ76,ȱ84ȱ(2dȱCir.ȱ2001)ȱ(requiringȱplaintiffsȱtoȱ“firstȱidentifyȱ

 4   specificȱwrittenȱlanguageȱthatȱisȱreasonablyȱsusceptibleȱtoȱinterpretationȱasȱaȱ

 5   promise”ȱinȱorderȱtoȱopposeȱaȱmotionȱforȱsummaryȱjudgmentȱ(internalȱquotationȱ

 6   marksȱomitted)).ȱTheȱwrittenȱlanguageȱmustȱtieȱtheȱbenefitsȱthatȱaȱrecipientȱwillȱ

 7   receiveȱtoȱthatȱrecipient’sȱlifetimeȱorȱtoȱanȱindefiniteȱduration.ȱForȱexample,ȱ

 8   contractualȱlanguageȱstatingȱthatȱretirees’ȱlifeȱinsuranceȱbenefitsȱwillȱremainȱatȱaȱ

 9   statedȱlevelȱ“forȱtheȱremainderȱofȱtheirȱlives”ȱcanȱreasonablyȱbeȱinterpretedȱtoȱ

10   “creat[e]ȱaȱpromiseȱtoȱvestȱlifetimeȱlifeȱinsuranceȱbenefits.”ȱDevlin,ȱ274ȱF.3dȱatȱ85ȱ

11   (emphasisȱomitted)ȱ(internalȱquotationȱmarksȱomitted).6ȱSuchȱlanguageȱ

12   constitutesȱaffirmativeȱlifetimeȱlanguageȱbecauseȱitȱmeasuresȱtheȱdurationȱofȱaȱ

13   retiree’sȱbenefitsȱbyȱtheȱretiree’sȱlifetime.ȱId.;ȱseeȱalsoȱDiehlȱv.ȱTwinȱDisc,ȱInc.,ȱ102ȱ

14   F.3dȱ301,ȱ306ȱ(7thȱCir.ȱ1996)ȱ(findingȱprovisionȱthatȱretiredȱemployeesȱwouldȱ




     6ȱTheȱDevlinȱCourtȱalsoȱconcludedȱthatȱlanguageȱstatingȱ“thatȱ‘retiredȱemployees,ȱ
     afterȱcompletionȱofȱtwentyȱyearsȱofȱfullȬtimeȱpermanentȱserviceȱandȱatȱleastȱageȱ
     55ȱwillȱbeȱinsured’”ȱcouldȱreasonablyȱbeȱinterpretedȱasȱaffirmativeȱlifetimeȱ
     languageȱbasedȱonȱunilateralȱcontractȱprinciples.ȱDevlin,ȱ274ȱF.3dȱatȱ84.ȱ
                                              14
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 15 of 31




 1   receiveȱbenefitsȱ“forȱtheȱlifetimeȱofȱtheȱpensioner”ȱconstitutedȱ“explicitȱandȱ

 2   seeminglyȱunambiguous”ȱlifetimeȱlanguage).ȱȱȱȱ

 3         WeȱhaveȱlittleȱtroubleȱconcludingȱthatȱtheȱlanguageȱinȱtheȱEBAȱconstitutesȱ

 4   affirmativeȱlifetimeȱlanguage.ȱTheȱEBAȱdeclaresȱthatȱ“[a]llȱpastȱandȱfutureȱretiredȱ

 5   employeesȱandȱsurvivingȱspousesȱshallȱcontinueȱtoȱreceiveȱ.ȱ.ȱ.ȱfullȱmedicalȱ

 6   coverageȱ.ȱ.ȱ.ȱasȱnowȱinȱeffectȱorȱasȱhereafterȱmodifiedȱbyȱtheȱpartiesȱforȱtheȱlifeȱofȱ

 7   theȱretireeȱorȱsurvivingȱspouse.”ȱApp’xȱatȱ345,ȱ375ȱ(emphasisȱadded).ȱTheȱplainȱ

 8   textȱofȱtheȱEBAȱthereforeȱmanifestsȱtheȱparties’ȱintentȱtoȱsecureȱmedicalȱcoverageȱ

 9   forȱqualifyingȱretirees’ȱlifetimes.ȱȱ

10         C.     EffectȱofȱDurationalȱLanguageȱonȱBenefitȱVestingȱ

11         BecauseȱweȱconcludeȱthatȱtheȱEBAȱcontainsȱlanguageȱvestingȱretireeȱ

12   medicalȱbenefits,ȱweȱmustȱnowȱconsiderȱwhetherȱtheȱdurationalȱclausesȱofȱtheȱ

13   agreementsȱbetweenȱHoneywellȱandȱtheȱUAWȱpreventȱtheȱaboveȬquotedȱ

14   languageȱfromȱvestingȱretireeȱmedicalȱbenefits.ȱWeȱfirstȱaddressȱHoneywell’sȱ

15   argumentȱthatȱtheȱSupplementalȱAgreementȱcontainsȱaȱcancellationȱclauseȱthatȱisȱ

16   theȱfunctionalȱequivalentȱofȱaȱreservationȱofȱrightsȱclauseȱandȱthenȱconsiderȱtheȱ

17   effectȱofȱtheȱEBA’sȱandȱCBA’sȱgeneralȱdurationalȱclauses.ȱȱ



                                                15
           Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 16 of 31




 1            1.     Theȱ“Cancellation”ȱClauseȱinȱtheȱSupplementalȱAgreementȱ

 2         HoneywellȱarguesȱthatȱtheȱSupplementalȱAgreementȱcontainsȱaȱprovisionȱ

 3   underȱwhichȱHoneywellȱcanȱcancelȱmedicalȱbenefits,ȱandȱthereforeȱretireeȱ

 4   medicalȱbenefitsȱinȱtheȱEBAȱcannotȱvest.ȱSpecifically,ȱHoneywellȱpointsȱtoȱaȱ

 5   clauseȱinȱtheȱSupplementalȱAgreementȱthatȱstates:ȱ“IfȱtheȱCollectiveȱBargainingȱ

 6   Agreementȱisȱcanceledȱinȱwholeȱorȱinȱpartȱbenefitsȱhereunderȱwillȱimmediatelyȱ

 7   cease.”ȱApp’xȱatȱ329,ȱ339ȱ(alterationsȱomitted).ȱAccordingȱtoȱHoneywell,ȱthisȱ

 8   provisionȱofȱtheȱSupplementalȱAgreementȱisȱaȱbenefitȬspecificȱcancellationȱclauseȱ

 9   thatȱpreventsȱtheȱretirees’ȱmedicalȱbenefitsȱfromȱvestingȱandȱisȱtheȱfunctionalȱ

10   equivalentȱofȱaȱreservationȱofȱrightsȱclause.ȱWeȱdoȱnotȱagreeȱthatȱtheȱclauseȱ

11   permitsȱHoneywellȱtoȱcancelȱretireeȱmedicalȱbenefitsȱforȱthreeȱreasons.ȱȱ

12         First,ȱtheȱEBAȱexpresslyȱprohibitsȱHoneywellȱfromȱunilaterallyȱcancellingȱ

13   retireeȱmedicalȱbenefits,ȱasȱHoneywellȱnowȱclaimsȱtheȱSupplementalȱAgreementȱ

14   allows.ȱTheȱEBAȱpromisesȱretireesȱlifetimeȱmedicalȱcoverageȱ“asȱprovidedȱinȱtheȱ

15   PensionȱPlanȱandȱGroupȱInsuranceȱAgreement,ȱasȱnowȱinȱeffectȱorȱasȱhereafterȱ

16   modifiedȱbyȱtheȱparties.”ȱApp’xȱatȱ345,ȱ375ȱ(emphasisȱadded).ȱInȱorderȱtoȱmodifyȱ

17   retireeȱbenefits,ȱbothȱpartiesȱmustȱagree.ȱThisȱprovisionȱtherebyȱprohibitsȱ

18   Honeywellȱfromȱunilaterallyȱcancellingȱretireeȱmedicalȱbenefits.ȱWeȱthereforeȱ
                                             16
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 17 of 31




 1   declineȱtoȱreadȱtheȱ“cancellation”ȱclauseȱasȱexplicitlyȱlimitingȱtheȱdurationȱofȱ

 2   benefits.ȱȱ

 3          Second,ȱtheȱSupplementalȱAgreementȱdoesȱnotȱclearlyȱreserveȱHoneywell’sȱ

 4   rightsȱtoȱamendȱretirees’ȱmedicalȱbenefitsȱbecauseȱtheȱ“cancellation”ȱclauseȱ

 5   primarilyȱfunctionsȱtoȱtieȱtheȱSupplementalȱAgreementȱtoȱtheȱCBA.ȱThisȱ

 6   interpretationȱofȱtheȱ“cancellation”ȱclauseȱisȱunavoidableȱwhenȱoneȱconsidersȱtheȱ

 7   relationshipȱbetweenȱtheȱCBAȱandȱtheȱSupplementalȱAgreement.ȱTheȱCBAȱstates,ȱ

 8   “TheȱdetailsȱandȱlevelsȱofȱtheȱGroupȱInsuranceȱbenefitsȱ.ȱ.ȱ.ȱspecifiedȱareȱmoreȱ

 9   fullyȱdescribedȱandȱincorporatedȱinȱtheȱSupplementalȱAgreementȱcoveringȱ

10   Insurance.”ȱApp’xȱatȱ306,ȱ316.ȱThisȱclauseȱsignalsȱthatȱtheȱSupplementalȱ

11   Agreementȱcannotȱfunctionȱasȱaȱstandaloneȱagreement—thatȱis,ȱwithoutȱtheȱ

12   CBA.ȱTheȱcancellationȱclauseȱinȱtheȱSupplementalȱAgreement,ȱthen,ȱmerelyȱ

13   articulatesȱthatȱifȱtheȱCBAȱwereȱcancelled,ȱtheȱSupplementalȱAgreementȱwouldȱ

14   notȱcontinue;ȱitȱdoesȱnotȱprovideȱanȱalternativeȱmeansȱtoȱterminateȱbenefits.ȱ

15          Inȱaddition,ȱtheȱSupplementalȱAgreement’sȱ“cancellation”ȱclauseȱbearsȱ

16   littleȱresemblanceȱtoȱcancellationȱlanguageȱthatȱthisȱCourtȱhasȱpreviouslyȱfoundȱ

17   reservesȱaȱcompany’sȱrightȱtoȱamendȱbenefits.ȱThoseȱclausesȱareȱexplicitȱinȱ

18   statingȱtheȱemployer’sȱrightȱtoȱcancelȱorȱamendȱbenefits.ȱForȱexample,ȱinȱ
                                              17
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 18 of 31




 1   Abbruscatoȱv.ȱEmpireȱBlueȱCrossȱ&ȱBlueȱShield,ȱthisȱCourtȱconsideredȱaȱsummaryȱ

 2   planȱdescriptionȱstating,ȱ“Theȱcompanyȱexpectsȱandȱintendsȱtoȱcontinueȱtheȱ

 3   PlansȱinȱyourȱBenefitsȱProgramȱindefinitely,ȱbutȱreservesȱitsȱrightȱtoȱendȱeachȱofȱ

 4   theȱPlans,ȱifȱnecessary.ȱTheȱcompanyȱalsoȱreservesȱitsȱrightȱtoȱamendȱeachȱofȱtheȱ

 5   Plansȱatȱanyȱtime.”ȱ274ȱF.3dȱatȱ98ȱ(internalȱquotationȱmarksȱomitted)ȱ(emphasisȱ

 6   omitted).ȱWeȱheldȱthatȱthisȱlanguageȱpreventedȱbenefitsȱfromȱvestingȱbecauseȱtheȱ

 7   languageȱ“clearlyȱinformedȱemployeesȱthatȱ.ȱ.ȱ.ȱbenefitsȱwereȱsubjectȱtoȱ

 8   modification.”ȱId.ȱatȱ99.ȱSimilarly,ȱinȱInternationalȱMultifoodsȱCorp.,ȱweȱheldȱthatȱaȱ

 9   collectiveȱbargainingȱagreementȱstating,ȱ“DuringȱtheȱtermȱofȱthisȱAgreementȱ

10   thereȱshallȱbeȱnoȱreductionȱinȱtheȱscheduleȱofȱbenefits,”ȱprecludedȱmedicalȱ

11   benefitsȱfromȱvestingȱbecauseȱitȱclearlyȱsuggestedȱthatȱafterȱtheȱtermȱofȱtheȱ

12   agreement,ȱtheȱcompanyȱcouldȱreduceȱbenefits.ȱ116ȱF.3dȱatȱ981ȱ(emphasisȱ

13   omitted)ȱ(internalȱquotationȱmarksȱomitted).ȱTheseȱclausesȱunmistakablyȱ

14   manifestedȱtheȱparties’ȱintentȱtoȱallowȱtheȱemployerȱtoȱunilaterallyȱmodifyȱ

15   benefitsȱandȱcommunicatedȱthatȱpossibilityȱtoȱplanȱparticipants.ȱȱ

16         Inȱcontrast,ȱtheȱclauseȱHoneywellȱreliesȱonȱtoȱdefeatȱtheȱEBA’sȱlifetimeȱ

17   languageȱmerelyȱidentifiesȱaȱscenarioȱinȱwhichȱtheȱSupplementalȱAgreementȱwillȱ

18   noȱlongerȱbeȱeffective—itȱdoesȱnotȱpermitȱHoneywellȱtoȱunilaterallyȱamendȱtheȱ
                                               18
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 19 of 31




 1   retirees’ȱbenefits.ȱTheȱclauseȱisȱbestȱunderstoodȱasȱaȱrecognitionȱthatȱtheȱ

 2   SupplementalȱAgreementȱwasȱnotȱanȱindependentȱsourceȱofȱobligations,ȱandȱweȱ

 3   willȱnotȱconstrueȱthatȱclauseȱtoȱdefeatȱtheȱparties’ȱclearȱintentȱtoȱvestȱretireeȱ

 4   medicalȱbenefits.ȱȱȱ

 5         Thirdȱandȱfinally,ȱweȱnoteȱthat,ȱdespiteȱHoneywell’sȱattemptȱtoȱpresentȱ

 6   outȬofȬcircuitȱauthorityȱtoȱsupportȱitsȱinterpretation,ȱnoȱcourtȱofȱappealsȱhasȱ

 7   consideredȱaȱconditionalȱclauseȱlikeȱthatȱinȱtheȱSupplementalȱAgreementȱtoȱbeȱaȱ

 8   cancellationȱclause.ȱInȱtheȱcasesȱonȱwhichȱHoneywellȱrelies,ȱtheȱcourtsȱ

 9   determinedȱthatȱtheȱcontractsȱatȱissueȱdidȱnotȱcontainȱanyȱaffirmativeȱlifetimeȱ

10   language,ȱandȱtheȱcourtsȱthereforeȱreliedȱonȱgeneralȱdurationalȱprovisionsȱtoȱsetȱ

11   theȱlifespanȱofȱwelfareȱbenefits.ȱSeeȱBartonȱv.ȱConstelliumȱRolledȱProds.ȬRavenswood,ȱ

12   LLC,ȱ856ȱF.3dȱ348,ȱ352Ȭ53ȱ(4thȱCir.ȱ2017)ȱ(decliningȱtoȱfindȱlifetimeȱlanguageȱ

13   whereȱcontractȱ“state[d]ȱthatȱtheȱretireeȱhealthȱbenefitsȱ‘shallȱremainȱinȱeffectȱforȱ

14   theȱtermȱofȱthisȱ.ȱ.ȱ.ȱLaborȱAgreement’”);ȱColeȱv.ȱMeritor,ȱInc.,ȱ855ȱF.3dȱ695,ȱ700ȱ

15   (6thȱCir.ȱ2017)ȱ(findingȱ“‘shallȱbeȱcontinued’ȱlanguageȱ.ȱ.ȱ.ȱnotȱsufficientȱtoȱvestȱ

16   theȱretireesȱwithȱhealthcareȱbenefitsȱforȱlife”).ȱBecauseȱtheseȱcasesȱconcernȱtheȱ

17   applicationȱofȱdurationalȱclausesȱinȱcontractsȱwithoutȱaffirmativeȱlifetimeȱ



                                               19
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 20 of 31




 1   language,ȱtheyȱdoȱnotȱshedȱlightȱonȱtheȱinteractionȱofȱaffirmativeȱlifetimeȱ

 2   languageȱandȱprovisionsȱthatȱcouldȱbeȱconstruedȱtoȱtemporallyȱlimitȱbenefits.ȱ

 3         TheȱEBAȱprohibitsȱunilateralȱmodificationȱofȱretireeȱbenefitsȱandȱtheȱ

 4   “cancellation”ȱclauseȱinȱtheȱSupplementalȱAgreementȱisȱnotȱaȱreservationȱofȱ

 5   Honeywell’sȱrightȱtoȱterminateȱorȱamendȱthoseȱbenefits.ȱWeȱthusȱconcludeȱthatȱ

 6   theȱdisputedȱclauseȱinȱtheȱSupplementalȱAgreementȱdoesȱnotȱpreventȱretireeȱ

 7   benefitsȱfromȱvesting.ȱȱȱ

 8             2.    TheȱEBAȱandȱCBAȱDurationalȱClausesȱ

 9         WeȱalsoȱrejectȱHoneywell’sȱargumentsȱthatȱtheȱgeneralȱdurationalȱclausesȱ

10   inȱtheȱEBAȱandȱCBAȱpreventȱretireeȱmedicalȱbenefitsȱfromȱvestingȱprimarilyȱforȱ

11   twoȱreasons.ȱFirst,ȱtheȱSupremeȱCourtȱhasȱspecificallyȱnotedȱthatȱwhenȱanȱ

12   agreementȱprovidesȱforȱlifetimeȱbenefits,ȱtheȱexpirationȱofȱthatȱagreementȱdoesȱ

13   notȱpreventȱwelfareȱbenefitsȱfromȱvesting.ȱSecond,ȱifȱanyȱmoreȱreasonȱwereȱ

14   necessary,ȱreadingȱtheȱdurationalȱclausesȱinȱtheȱEBAȱandȱCBAȱtoȱpreventȱvestingȱ

15   wouldȱviolateȱordinaryȱcontractȱprinciplesȱbyȱrenderingȱtheȱlifetimeȱlanguageȱinȱ

16   theȱEBAȱsuperfluous.ȱȱ

17         TheȱSupremeȱCourtȱhasȱconcludedȱthat,ȱwhileȱ“contractualȱobligationsȱwillȱ

18   cease,ȱinȱtheȱordinaryȱcourse,ȱuponȱterminationȱofȱ[a]ȱbargainingȱagreement,”ȱ
                                             20
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 21 of 31




 1   thereȱareȱexceptionsȱtoȱthisȱgeneralȱrule.ȱLittonȱFin.ȱPrintingȱDiv.,ȱaȱDiv.ȱofȱLittonȱ

 2   Bus.ȱSys.,ȱInc.ȱv.ȱNLRB,ȱ501ȱU.S.ȱ190,ȱ207ȱ(1991).ȱTheȱCourtȱexplicitlyȱreservedȱoneȱ

 3   suchȱexception:ȱ“[r]ightsȱwhichȱaccruedȱorȱvestedȱunderȱtheȱagreementȱwill,ȱasȱaȱ

 4   generalȱrule,ȱsurviveȱterminationȱofȱtheȱagreement.”ȱId.ȱDecadesȱlaterȱinȱTackett,ȱ

 5   theȱSupremeȱCourtȱreiteratedȱthat,ȱalthoughȱobligationsȱtypicallyȱceaseȱwhenȱaȱ

 6   contractȱterminates,ȱ“[t]hatȱprincipleȱdoesȱnotȱprecludeȱtheȱconclusionȱthatȱtheȱ

 7   partiesȱintendedȱtoȱvestȱlifetimeȱbenefitsȱforȱretirees.”ȱTackett,ȱ135ȱS.ȱCt.ȱatȱ937.ȱ

 8   Indeed,ȱinȱconsideringȱtheȱeffectȱofȱdurationalȱclausesȱonȱwelfareȱbenefits,ȱtheȱ

 9   SupremeȱCourtȱhasȱinstructedȱthat,ȱ“whenȱanȱagreementȱdoesȱnotȱspecifyȱaȱ

10   durationȱforȱhealthȱcareȱbenefitsȱinȱparticular,”ȱcourtsȱ“simplyȱapplyȱtheȱgeneralȱ

11   durationalȱclause.”ȱReese,ȱ138ȱS.ȱCt.ȱatȱ766ȱ(emphasisȱadded).ȱTheȱnecessaryȱ

12   implicationȱisȱthatȱwhereȱanȱagreementȱdoesȱspecifyȱaȱduration—e.g.,ȱaȱretiree’sȱ

13   lifetime—forȱaȱparticularȱbenefit,ȱthatȱdurationalȱlanguageȱappliesȱtoȱthatȱbenefitȱ

14   despiteȱaȱgeneralȱdurationalȱclause.ȱȱ

15         TheȱEBAȱcontainsȱaffirmativeȱlanguageȱstatingȱthatȱretireeȱmedicalȱbenefitsȱ

16   willȱcontinueȱ“forȱtheȱlifeȱofȱtheȱretireeȱorȱsurvivingȱspouse.”ȱApp’xȱatȱ345,ȱ375.ȱ

17   Theȱcontractȱprovidesȱaȱspecificȱdurationȱforȱretireeȱmedicalȱbenefitsȱthat,ȱforȱ

18   retireesȱwhoȱsurvivedȱtheȱagreement’sȱexpiration,ȱexceededȱtheȱdurationȱofȱtheȱ
                                                21
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 22 of 31




 1   agreement.ȱAsȱsuch,ȱtheȱdurationalȱclauseȱdidȱnotȱpreventȱmedicalȱbenefitsȱfromȱ

 2   vesting,ȱandȱHoneywellȱhasȱanȱobligationȱtoȱprovideȱmedicalȱcoverageȱtoȱtheȱ

 3   unionȱretireesȱforȱtheirȱlifetimes.ȱȱ

 4         Thisȱinterpretationȱisȱtheȱonlyȱplausibleȱinterpretationȱthatȱ“givesȱaȱ

 5   reasonable,ȱlawful,ȱandȱeffectiveȱmeaningȱtoȱallȱtheȱterms.”ȱRestatementȱ(Second)ȱofȱ

 6   Contractsȱ§ȱ203.ȱUnderȱthisȱwellȬsettledȱprinciple,ȱ“[w]eȱmustȱavoidȱanȱ

 7   interpretationȱofȱanȱagreementȱthatȱrendersȱoneȱofȱitsȱprovisionsȱsuperfluous.”ȱ

 8   UnitedȱStatesȱv.ȱInt’lȱBhd.ȱofȱTeamsters,ȱChauffeurs,ȱWarehousemenȱ&ȱHelpersȱofȱAm.,ȱ

 9   AFLȬCIO,ȱ970ȱF.2dȱ1132,ȱ1136ȱ(2dȱCir.ȱ1992).ȱWeȱthereforeȱwillȱadoptȱaȱreasonableȱ

10   interpretationȱofȱaȱcontractȱthatȱgivesȱindependentȱmeaningȱtoȱeachȱterm.ȱ

11         Honeywell’sȱsuggestionȱthatȱtheȱphraseȱ“forȱtheȱlifeȱofȱtheȱretireeȱorȱ

12   survivingȱspouse,”ȱApp’xȱatȱ345,ȱ375,ȱactuallyȱmeansȱ“forȱtheȱlifeȱofȱtheȱretireeȱorȱ

13   survivingȱspouseȱwhileȱtheȱEBA,ȱCBA,ȱandȱSupplementalȱAgreementȱareȱ

14   effective”ȱwouldȱrenderȱtheȱlifetimeȱlanguageȱsurplusage.ȱByȱwayȱofȱexample,ȱifȱ

15   weȱwereȱtoȱdeleteȱ“forȱtheȱlifeȱofȱtheȱretireeȱorȱsurvivingȱspouse”ȱfromȱtheȱ

16   disputedȱprovision,ȱitȱwouldȱthenȱread,ȱ“Allȱpastȱandȱfutureȱretiredȱemployeesȱ

17   andȱsurvivingȱspousesȱshallȱcontinueȱtoȱreceiveȱ.ȱ.ȱ.ȱfullȱmedicalȱcoverageȱasȱ

18   providedȱinȱtheȱ.ȱ.ȱ.ȱGroupȱInsuranceȱAgreement,ȱasȱnowȱinȱeffectȱorȱasȱhereafterȱ
                                              22
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 23 of 31




 1   modifiedȱbyȱtheȱparties.”ȱSeeȱApp’xȱ345,ȱ375.ȱInȱsuchȱaȱscenario,ȱtheȱagreement’sȱ

 2   durationalȱclauseȱwouldȱfillȱinȱhowȱlongȱtheȱretiredȱemployeesȱwouldȱ“continueȱ

 3   toȱreceive”ȱmedicalȱcoverage,ȱseeȱApp’xȱ345,ȱ375—thatȱis,ȱforȱtheȱdurationȱofȱtheȱ

 4   EBA,ȱsoȱlong,ȱofȱcourse,ȱasȱtheyȱremainedȱaliveȱduringȱthatȱtime.ȱIfȱHoneywell’sȱ

 5   interpretationȱofȱtheȱcontractȱwereȱcorrect,ȱthenȱtheȱlanguageȱ“forȱtheȱlifeȱofȱtheȱ

 6   retireeȱorȱsurvivingȱspouse”ȱwouldȱaddȱnoȱmeaningȱtoȱtheȱclause.ȱSuchȱanȱ

 7   interpretationȱrunsȱafoulȱofȱtraditionalȱcontractȱprinciples,ȱandȱweȱinsteadȱ

 8   interpretȱtheȱlanguageȱ“forȱtheȱlifeȱofȱtheȱretireeȱorȱsurvivingȱspouse”ȱtoȱassignȱaȱ

 9   specificȱdurationȱtoȱretirees’ȱmedicalȱcoverageȱthatȱextendsȱbeyondȱtheȱdurationȱ

10   ofȱtheȱcontracts.ȱȱ

11          WeȱthereforeȱconcludeȱthatȱtheȱEBAȱcontainsȱunambiguousȱlanguageȱ

12   promisingȱeligibleȱretireesȱlifetimeȱmedicalȱcoverage.ȱBecauseȱtheȱEBAȱcontainsȱ

13   plain,ȱaffirmativeȱlanguageȱtyingȱbenefitsȱtoȱtheȱlifetimeȱofȱtheȱrecipient,ȱtheȱ

14   contracts’ȱgeneralȱdurationalȱclausesȱdoȱnotȱpreventȱthoseȱbenefitsȱfromȱvesting.ȱ

15   Accordingly,ȱtheȱdistrictȱcourtȱproperlyȱgrantedȱsummaryȱjudgmentȱtoȱtheȱPreȬ

16   ExpirationȱPlaintiffsȱandȱpermanentlyȱenjoinedȱHoneywellȱfromȱterminatingȱtheȱ

17   PreȬExpirationȱPlaintiffs’ȱmedicalȱbenefits.ȱ



                                               23
               Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 24 of 31




 1      III.     TheȱPostȬExpirationȱPlaintiffsȱAreȱEntitledȱtoȱaȱPreliminaryȱ
 2               Injunctionȱȱ

 3         WeȱmustȱnextȱconsiderȱwhetherȱtheȱEBAȱalsoȱentitlesȱtheȱPostȬExpirationȱ

 4   Plaintiffsȱtoȱlifetimeȱmedicalȱbenefits.ȱThisȱquestionȱrequiresȱusȱtoȱdetermineȱ

 5   whetherȱtheȱtermȱ“[a]llȱ.ȱ.ȱ.ȱfutureȱretiredȱemployeesȱandȱsurvivingȱspouses,”ȱApp’xȱ

 6   atȱ345,ȱ375ȱ(emphasisȱadded),ȱrefersȱtoȱ(1)ȱemployeesȱwhoȱretiredȱwhileȱtheȱEBAȱ

 7   wasȱinȱeffectȱorȱ(2)ȱemployeesȱwhoȱretiredȱatȱanyȱpoint,ȱincludingȱafterȱtheȱEBAȱ

 8   wasȱnoȱlongerȱinȱeffect.ȱInȱsupportȱofȱtheȱfirstȱinterpretation,ȱHoneywellȱarguesȱ

 9   thatȱonceȱtheȱEBAȱwasȱterminated,ȱtheȱagreementȱcouldȱnotȱengenderȱnewȱ

10   obligationsȱtoȱnewȱretirees.ȱTheȱPostȬExpirationȱPlaintiffsȱargueȱthatȱunderȱbasicȱ

11   principlesȱofȱcontractȱinterpretation,ȱtheȱtermȱ“future”ȱunambiguouslyȱrefersȱtoȱ

12   allȱeligibleȱemployeesȱwhoȱsubsequentlyȱretiredȱfromȱtheȱplant,ȱsoȱlongȱasȱtheyȱ

13   wereȱemployedȱatȱtheȱtimeȱtheȱEBAȱwasȱinȱeffect.ȱTheȱPostȬExpirationȱPlaintiffsȱ

14   alsoȱpresentȱextrinsicȱevidenceȱsupportingȱtheirȱinterpretationȱofȱtheȱterm.ȱȱ

15         Forȱaȱpreliminaryȱinjunctionȱtoȱissue,ȱtheȱmovantȱmustȱestablishȱ“(1)ȱeitherȱ

16   (a)ȱaȱlikelihoodȱofȱsuccessȱonȱtheȱmeritsȱorȱ(b)ȱsufficientlyȱseriousȱquestionsȱgoingȱ

17   toȱtheȱmeritsȱtoȱmakeȱthemȱaȱfairȱgroundȱforȱlitigationȱandȱaȱbalanceȱofȱhardshipsȱ

18   tippingȱdecidedlyȱinȱtheȱmovant’sȱfavor,ȱandȱ(2)ȱirreparableȱharmȱinȱtheȱabsenceȱ


                                              24
           Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 25 of 31




 1   ofȱtheȱinjunction.”ȱFaiveleyȱTransp.ȱMalmoȱABȱv.ȱWabtecȱCorp.,ȱ559ȱF.3dȱ110,ȱ116ȱ

 2   (2dȱCir.ȱ2009)ȱ(citationȱomitted)ȱ(internalȱquotationȱmarksȱomitted).ȱTheȱpartiesȱ

 3   doȱnotȱdisputeȱthatȱtheȱbalanceȱofȱhardshipsȱtipsȱdecidedlyȱinȱtheȱPostȬExpirationȱ

 4   Plaintiffs’ȱfavor.ȱNorȱdoȱtheyȱdisputeȱthatȱ“theȱthreatenedȱterminationȱofȱbenefitsȱ

 5   suchȱasȱmedicalȱcoverageȱ.ȱ.ȱ.ȱobviouslyȱraise[s]ȱtheȱspectreȱofȱirreparableȱinjury,”ȱ

 6   Whelanȱv.ȱColgan,ȱ602ȱF.2dȱ1060,ȱ1062ȱ(2dȱCir.ȱ1979).ȱWeȱconcurȱthatȱtheȱbalanceȱofȱ

 7   hardshipsȱtipsȱinȱfavorȱofȱtheȱPostȬExpirationȱPlaintiffsȱandȱthatȱtheȱPostȬ

 8   ExpirationȱPlaintiffsȱwouldȱfaceȱirreparableȱharmȱabsentȱaȱpreliminaryȱ

 9   injunction;ȱtherefore,ȱweȱconsiderȱbelowȱonlyȱwhetherȱtheseȱPlaintiffsȱhaveȱ

10   presentedȱaȱsufficientlyȱseriousȱquestionȱgoingȱtoȱtheȱmerits.ȱȱȱ

11         A.     TheȱMeaningȱofȱtheȱTermȱ“FutureȱRetiredȱEmployees”ȱ

12         Weȱstartȱfromȱtheȱpremiseȱthatȱabsentȱlanguageȱsuggestingȱotherwise,ȱtheȱ

13   EBAȱshouldȱnotȱbeȱinterpretedȱtoȱgenerateȱnewȱobligationsȱafterȱitsȱexpiration.ȱ

14   Tackett,ȱ135ȱS.ȱCt.ȱatȱ937.ȱPursuantȱtoȱthisȱprinciple,ȱHoneywell’sȱinterpretationȱofȱ

15   theȱtermȱ“futureȱretiredȱemployees,”ȱApp’xȱatȱ345,ȱ375,ȱtoȱreferȱtoȱretireesȱwhoȱ

16   retiredȱafterȱtheȱEBAȱcameȱintoȱeffectȱbutȱbeforeȱtheȱEBAȱexpiredȱisȱplausible.ȱȱ

17         However,ȱtheȱEBA’sȱunqualifiedȱuseȱofȱtheȱtermȱ“future”ȱpreventsȱtheȱ

18   straightforwardȱapplicationȱofȱthisȱprinciple.ȱAsȱtheȱSupremeȱCourtȱhasȱnoted,ȱ

                                              25
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 26 of 31




 1   “constraintsȱuponȱtheȱemployerȱafterȱtheȱexpirationȱdateȱofȱaȱcollectiveȬ

 2   bargainingȱagreementȱ.ȱ.ȱ.ȱmayȱariseȱ.ȱ.ȱ.ȱfromȱtheȱexpressȱorȱimpliedȱtermsȱofȱtheȱ

 3   expiredȱagreementȱitself.”ȱLittonȱFin.ȱPrintingȱDiv.,ȱ501ȱU.S.ȱatȱ203;ȱseeȱalsoȱTackett,ȱ

 4   135ȱS.ȱCt.ȱatȱ938ȱ(Ginsburg,ȱJ.,ȱconcurring).ȱThus,ȱtheȱpartiesȱcanȱcontractȱaroundȱ

 5   theȱgeneralȱprincipleȱthatȱaȱcontract’sȱobligationsȱendȱwhenȱtheȱcontractȱexpires,ȱ

 6   andȱtheȱuseȱofȱtheȱtermȱ“futureȱretiredȱemployees”ȱcouldȱreasonablyȱreflectȱtheȱ

 7   parties’ȱintentȱtoȱdoȱsoȱhere.ȱApp’xȱatȱ345,ȱ375.ȱȱ

 8         Interpretingȱtheȱtermȱ“future”ȱasȱcallingȱforȱanȱindefiniteȱdurationȱthatȱ

 9   exceedsȱtheȱdurationȱofȱtheȱEBAȱisȱparticularlyȱplausibleȱinȱlightȱofȱtheȱ

10   anticipatoryȱpurposeȱofȱtheȱEBA.ȱAsȱtheȱEBAȱexplicitlyȱstates,ȱtheȱpartiesȱenteredȱ

11   intoȱthisȱagreementȱtoȱresolveȱ“theȱfinancialȱandȱeconomicȱimpactȱandȱeffectsȱofȱaȱ

12   potentialȱsaleȱofȱassets.”ȱApp’xȱatȱ344,ȱ374ȱ(emphasisȱadded).ȱThus,ȱtheȱdraftingȱ

13   partiesȱwereȱkeenlyȱawareȱofȱtheȱEBA’sȱforwardȬlookingȱnature,ȱandȱtheyȱdraftedȱ

14   theȱEBAȱtoȱoffsetȱfutureȱlossȱofȱemploymentȱandȱbenefits.ȱViewingȱtheȱagreementȱ

15   inȱcontextȱandȱgivenȱtheȱlackȱofȱqualifyingȱlanguage,ȱweȱfindȱitȱplausibleȱthatȱtheȱ

16   partiesȱusedȱtheȱtermȱ“future”ȱtoȱreferȱtoȱallȱfutureȱretireesȱwhoȱwereȱatȱleastȱ

17   employed,ȱifȱnotȱretired,ȱwhileȱtheȱEBAȱwasȱinȱeffect.ȱAsȱsuch,ȱtheȱPostȬ



                                                26
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 27 of 31




 1   ExpirationȱPlaintiffsȱhaveȱpresentedȱaȱsecondȱplausibleȱinterpretationȱofȱtheȱ

 2   contractȱprovision.ȱ

 3         Becauseȱbothȱpartiesȱhaveȱprofferedȱconflicting,ȱreasonableȱinterpretationsȱ

 4   ofȱtheȱtermȱ“futureȱretiredȱemployees,”ȱApp’xȱatȱ345,ȱ375,ȱweȱconcludeȱthatȱtheȱ

 5   EBAȱisȱambiguousȱasȱtoȱtheȱPostȬExpirationȱPlaintiffs.ȱSeeȱCollinsȱv.ȱHarrisonȬBode,ȱ

 6   303ȱF.3dȱ429,ȱ433ȱ(2dȱCir.ȱ2002)ȱ(“Contractȱlanguageȱisȱambiguousȱifȱitȱisȱcapableȱ

 7   ofȱmoreȱthanȱoneȱmeaningȱwhenȱviewedȱobjectivelyȱbyȱaȱreasonablyȱintelligentȱ

 8   personȱwhoȱhasȱexaminedȱtheȱcontextȱofȱtheȱentireȱintegratedȱagreement.”ȱ

 9   (internalȱquotationȱmarksȱomitted)).ȱWeȱthereforeȱturnȱtoȱtheȱparties’ȱprofferedȱ

10   extrinsicȱevidenceȱtoȱdetermineȱwhetherȱtheȱevidenceȱcanȱdefinitivelyȱresolveȱtheȱ

11   ambiguity.ȱSeeȱSayersȱv.ȱRochesterȱTel.ȱCorp.ȱSupplementalȱMgmt.ȱPensionȱPlan,ȱ7ȱ

12   F.3dȱ1091,ȱ1095ȱ(2dȱCir.ȱ1993)ȱ(“[I]fȱambiguityȱexists,ȱthenȱextrinsicȱevidenceȱofȱ

13   theȱparties’ȱintentȱmayȱbeȱlookedȱtoȱasȱanȱaidȱtoȱconstruingȱtheȱcontractualȱ

14   language.”).ȱȱȱ

15         B.     TheȱExtrinsicȱEvidenceȱ

16         Theȱextrinsicȱevidenceȱdoesȱnotȱprovideȱaȱclearȱindicationȱofȱtheȱparties’ȱ

17   intentȱbecauseȱitȱalsoȱsupportsȱconflictingȱinterpretations.ȱTheȱevidenceȱ

18   simultaneouslyȱ(andȱunexpectedly)ȱsuggestsȱthatȱHoneywellȱinterpretedȱtheȱEBAȱ
                                              27
           Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 28 of 31




 1   toȱprovideȱmedicalȱcoverageȱforȱemployeesȱwhoȱretiredȱafterȱtheȱEBAȱexpiredȱ

 2   andȱthatȱtheȱUnionȱinterpretedȱtheȱEBAȱtoȱprovideȱmedicalȱcoverageȱforȱonlyȱ

 3   employeesȱwhoȱretiredȱwhileȱtheȱEBAȱwasȱinȱeffect.ȱTheȱconflictingȱevidenceȱ

 4   cannotȱbeȱharmonizedȱwithoutȱfurtherȱfactȱdevelopment.ȱȱȱ

 5         Thereȱisȱcompellingȱextrinsicȱevidenceȱthat,ȱfromȱ1997ȱtoȱ2015,ȱHoneywellȱ

 6   interpretedȱtheȱEBAȱtoȱrequireȱitȱtoȱprovideȱmedicalȱcoverageȱforȱretireesȱwhoȱ

 7   retiredȱafterȱtheȱEBAȱexpired.ȱFirstȱandȱforemost,ȱuntilȱ2015,ȱHoneywellȱprovidedȱ

 8   medicalȱcoverageȱwithoutȱinterruptionȱforȱStratfordȱplantȱretireesȱwhoȱretiredȱ

 9   afterȱtheȱEBAȱexpired.ȱSecond,ȱHoneywell’sȱcorrespondenceȱwithȱnamedȱplaintiffȱ

10   DavidȱKelly—whoȱretiredȱfromȱtheȱStratfordȱplantȱinȱ1998,ȱafterȱtheȱEBAȱ

11   expired—isȱillustrativeȱofȱHoneywell’sȱpreviousȱinterpretationȱofȱtheȱEBA.ȱOnȱ

12   Juneȱ9,ȱ1998,ȱHoneywell’sȱpredecessorȱsentȱaȱletterȱtoȱKellyȱstatingȱthatȱ“heȱandȱ

13   hisȱspouseȱ[we]reȱeligibleȱforȱlifetimeȱretireeȱmedicalȱcoverage.”ȱApp’xȱatȱ127.ȱ

14   When,ȱseveralȱyearsȱlater,ȱHoneywellȱsentȱanotherȱletterȱtoȱUAWȱretirees,ȱ

15   includingȱKelly,ȱthatȱclaimedȱtoȱreserveȱtheȱcompany’sȱrightsȱtoȱamendȱretireeȱ

16   medicalȱbenefits,ȱKellyȱobjectedȱthatȱHoneywellȱhadȱnotȱreservedȱitsȱrightȱtoȱ

17   amendȱhisȱmedicalȱbenefits.ȱHoneywellȱsubsequentlyȱsentȱaȱcorrectionȱletterȱtoȱ

18   UAWȱretirees,ȱinformingȱthemȱthatȱHoneywellȱhadȱnotȱ“reserve[d]ȱtheȱrightȱtoȱ
                                              28
           Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 29 of 31




 1   modify,ȱchange,ȱorȱterminateȱ.ȱ.ȱ.ȱmedicalȱbenefitsȱnegotiatedȱbyȱaȱcollectiveȱ

 2   bargainingȱunit.”ȱApp’xȱatȱ150ȱ(emphasisȱomitted).ȱThisȱisȱpowerfulȱevidenceȱ

 3   thatȱHoneywellȱunderstoodȱtheȱEBAȱtoȱconferȱlifetimeȱmedicalȱbenefitsȱtoȱ

 4   retireesȱwhoȱretiredȱafterȱtheȱEBAȱexpired.ȱȱ

 5         However,ȱtheȱextrinsicȱevidenceȱinȱtheȱrecordȱalsoȱcontainsȱdocumentaryȱ

 6   evidenceȱthatȱconflictsȱwithȱHoneywell’sȱperformanceȱandȱstatementsȱtoȱretirees.ȱ

 7   TheȱdistrictȱcourtȱconsideredȱaȱsummaryȱthatȱtheȱformerȱUnionȱpresidentȱ

 8   (coincidentally,ȱKelly)ȱdraftedȱtoȱconveyȱdetailsȱofȱtheȱEBAȱtoȱUAWȱmembers.ȱ

 9   Thatȱsummaryȱstated,ȱ“TheȱfollowingȱbenefitsȱwillȱbeȱprovidedȱtoȱallȱLocalȱ1010ȱ

10   employeesȱandȱretireesȱwhoȱareȱlaidȬoffȱorȱretireȱduringȱthisȱagreement.”ȱLocalȱ

11   1010ȱUAWȱDecisionȱ&ȱEffectsȱAgreementȱSummaryȱatȱ1,ȱKellyȱv.ȱHoneywellȱInt’l,ȱ

12   Inc.,ȱNo.ȱ3:16ȬcvȬ543ȬVLBȱ(D.ȱConn.ȱJulyȱ8,ȱ2016)ȱ(emphasisȱadded).ȱThisȱ

13   contemporaneousȱsummaryȱsuggestsȱthatȱtheȱUAWȱpreviouslyȱunderstoodȱthatȱ

14   theȱEBAȱdidȱnotȱvestȱlifetimeȱbenefitsȱforȱretireesȱwhoȱretiredȱafterȱtheȱagreementȱ

15   terminated.ȱȱ

16         TheȱunionȱsummaryȱcontradictsȱHoneywell’sȱpastȱperformance,ȱand,ȱ

17   becauseȱitȱisȱnotȱtheȱprovinceȱofȱthisȱcourtȱtoȱweighȱcompetingȱevidence,ȱseeȱ

18   Andersonȱv.ȱLibertyȱLobby,ȱInc.,ȱ477ȱU.S.ȱ242,ȱ255ȱ(1986),ȱatȱthisȱjunctureȱweȱcannotȱ
                                               29
            Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 30 of 31




 1   resolveȱwhichȱevidenceȱsupportsȱtheȱcorrectȱinterpretation.ȱWeȱthereforeȱ

 2   concludeȱthatȱtheȱextrinsicȱevidenceȱdoesȱnotȱclearlyȱresolveȱtheȱparties’ȱintentȱasȱ

 3   toȱtheȱmeaningȱofȱtheȱtermȱ“futureȱretiredȱemployees,”ȱApp’xȱatȱ345,ȱ375.ȱDespiteȱ

 4   thisȱambiguity,ȱtheȱPostȬExpirationȱPlaintiffsȱhaveȱraisedȱ“sufficientlyȱseriousȱ

 5   questionsȱgoingȱtoȱtheȱmeritsȱtoȱmakeȱthemȱaȱfairȱgroundȱforȱlitigation.”ȱFaiveleyȱ

 6   Transp.,ȱ559ȱF.3dȱatȱ116ȱ(internalȱquotationȱmarksȱomitted).ȱTheȱequitiesȱtipȱ

 7   decidedlyȱinȱtheȱPostȬExpirationȱPlaintiffs’ȱfavor,ȱandȱtheȱPostȬExpirationȱ

 8   Plaintiffsȱwouldȱbeȱirreparablyȱharmedȱabsentȱaȱpreliminaryȱinjunction,ȱseeȱ

 9   Whelan,ȱ602ȱF.2dȱatȱ1062.ȱWeȱthereforeȱaffirmȱtheȱorderȱofȱtheȱdistrictȱcourtȱ

10   preliminarilyȱenjoiningȱHoneywellȱfromȱterminatingȱtheȱPostȬExpirationȱ

11   Plaintiffs’ȱmedicalȱbenefits.ȱȱ

12                                     ȱCONCLUSIONȱ

13   ȱ     TheȱEBAȱunambiguouslyȱvestedȱmedicalȱcoverageȱforȱretireesȱwhoȱretiredȱ

14   priorȱtoȱtheȱexpirationȱofȱtheȱEBA.ȱWeȱAFFIRMȱtheȱdistrictȱcourt’sȱjudgmentȱinȱ

15   favorȱofȱunionȱretireesȱwhoȱretiredȱpriorȱtoȱtheȱexpirationȱofȱtheȱEBAȱandȱtheirȱ

16   survivingȱspousesȱandȱitsȱorderȱpermanentlyȱenjoiningȱHoneywellȱfromȱ

17   terminatingȱmedicalȱcoverageȱforȱthoseȱunionȱretireesȱandȱtheirȱsurvivingȱ

18   spouses.ȱTheȱEBAȱisȱambiguousȱasȱtoȱwhetherȱmedicalȱcoverageȱforȱunionȱ
                                              30
          Case 3:16-cv-00543-JBA Document 110 Filed 08/07/19 Page 31 of 31




1   retireesȱwhoȱretiredȱafterȱtheȱEBAȱexpiredȱandȱtheirȱsurvivingȱspousesȱvested.ȱ

2   Nonetheless,ȱtheȱPostȬExpirationȱPlaintiffsȱhaveȱpresentedȱaȱsufficientlyȱseriousȱ

3   questionȱasȱtoȱtheȱmeritsȱandȱsatisfiedȱtheȱremainingȱrequirementsȱforȱaȱ

4   preliminaryȱinjunctionȱtoȱissue.ȱWeȱthereforeȱAFFIRMȱtheȱdistrictȱcourt’sȱorderȱ

5   preliminarilyȱenjoiningȱHoneywellȱfromȱterminatingȱtheȱPostȬExpirationȱ

6   Plaintiffs’ȱmedicalȱbenefitsȱandȱREMANDȱforȱfurtherȱproceedingsȱconsistentȱ

7   withȱthisȱopinion.ȱ




                                            31
